JAMES C. HILL, Circuit Judge,
dissenting:
I concur fully in the dissenting opinion authored by Judge Gee. I offer the following additional comments.
We have been misled into a tunnel vision concentration on how the Texas appellate courts have treated evidence of “some care,” and have been diverted from the facts necessary to a finding of gross negligence sufficient to an award of punitive damages. Whatever Burk Royalty Co. v. Walls, 616 S.W.2d 911 (Tex.1981) did to the “some care” rule, it did not alter standards long set for determining the nature of conduct which authorizes punitive damages.
Before we determine whether or not evidence of “some care” removes proven conduct from supporting punitive damages, we ought to decide whether or not the conduct, with “some care” present or absent, fit the Texas definition of gross negligence. The district court found that the proven conduct of the defendant did not measure up. It did not “raise the belief that the act or omission complained of was the result of a conscious indifference to the right or welfare of the person or persons to be affected by it.” Missouri Pacific Ry. v. Shuford, 72 Tex. 165, 10 S.W. 408. I agree with the district court.
Our majority, having authoritatively disputed the district court’s judgment that punitive damages were not authorized gives evidence of some misgivings. It remands the cross-appeal issue — excessiveness of the punitive damage award — also. The district court has already considered this issue and decided it. If punitive damages were authorized, the district court would find $10,-000,000 not to be excessive.
Punitive damages are designed to deter the wrongdoer from repeating the wrong. Our majority says that there may be sufficient evidence of gross misconduct here to authorize the court to take action sufficient to bring it to an end. That is, an entire industry must be persuaded to quit making commercial trailer-hauling tractors as they have made them heretofore. Accepting the seriousness of our majority’s view of the proven conduct, I find it impossible to con-*1387elude, as a matter of law, that any lesser sum would suffice. Perhaps we are creating a new level of conduct which might be called “slight gross negligence” which authorizes “somewhat punitive damages.”